CHRISTIAN, J.
The offense is selling intoxicating liquor; the punishment, confinement in the penitentiary for one year.
No statement of facts is brought forward. We find in the record several bills of exception, which we are unable to appraise in the absence of a statement of facts.
No error being presented, the judgment is affirmed. •
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.
HAWKINS, J., absent